 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   SENG SAETEURN,                                     )    Case No.: 1:18-cv-0538 - JLT
                                                        )
12                  Plaintiff,                          )    ORDER GRANTING DEFENDANT’S REQUEST
                                                        )    FOR AN EXTENSION OF TIME
13          v.                                          )
14   NANCY A. BERRYHILL,                                )    (Doc. 16)
     Acting Commissioner of Social Security,            )
15                                                      )
                    Defendant.                          )
16
17          On December 3, 2018, the parties filed a stipulation for Plaintiff to have an extension of time to
18   file an opening brief. (Doc. 16) Notably, the Scheduling Order allows for a single extension of thirty
19   days by the stipulation of the parties (Doc. 4 at 4), and this is the first extension requested by either
20   party. Accordingly, the Court ORDERS:
21          1.      The request for an extension of time (Doc. 16) is GRANTED; and
22          2.      Plaintiff SHALL file an opening brief no later than January 4, 2019.
23
24   IT IS SO ORDERED.
25
        Dated:     December 4, 2018                               /s/ Jennifer L. Thurston
26                                                          UNITED STATES MAGISTRATE JUDGE

27
28

                                                            1
